EXHIBIT 10.3     





David M. Cordani

President and CEO

[cigna_logo.jpg]

 

Routing W2SLT

 

900 Cottage Grove Road

 

Hartford, CT 06152

 

david.cordani@Cigna.com





November 18, 2011




Matthew G. Manders




Dear Matt:

Congratulations on your promotion with Cigna effective November 16, 2011. I am
delighted to confirm your new compensation package as you assume the position of
President Regional and Operations.

•

Base Salary – will increase to a pre-tax annualized rate of $575,000 effective
November 21, 2011. This amount will be reviewed annually based on your
performance and pay position relative to the competitive market.

•

Annual Incentive – your annual target will become $475,000 for the 2011
performance year. As you are aware, annual incentive is typically paid in the
first quarter of the year following the performance period and is not considered
earned until the date paid.

•

Long-Term Incentive – your annual long-term opportunity will become $1,500,000
and will continue to consist of the following two components:

–

Stock Options – grants are typically awarded in the first quarter each year and
may vary from 0 to 200% of target based on individual performance and potential.
Options typically vest over a 3 year period and expire no later than 10 years
after grant. The estimated 2012 annual target is $750,000.

–

Strategic Performance Shares (SPS) – grants are typically awarded in the first
quarter of each year and may vary from 0 to 200% of target based on individual
performance. SPS awards are typically paid or vested three years after the
beginning of the performance period. Awards are not considered earned until the
date paid or vested. The estimated 2012 annual target is $750,000.

Stock Ownership Guidelines – To align management and shareholder interests Cigna
executives are subject to stock ownership guidelines. Your stock ownership
guideline for this position will continue to be 300% of your base salary.

NEW TOTAL ANNUAL COMPENSATION OPPORTUNITY: $2,550,000

Also, contingent upon Board Committee approval, the following long-term
incentive awards with an estimated present value of $202,245 will be awarded to
you:

•

$7,800 transitional SPU award paid in 2012 (104 units paid at formula with $75
target value per unit)

•

a transitional SPS award with a grant date value $68,056; shares earned (paid)
in 2013 per the plan’s formula

•

a transitional SPS award with a grant date value $126,389; shares earned (paid)
in 2014 per the plan’s formula




--------------------------------------------------------------------------------




The changes above have no impact on previously awarded bonuses, stock options,
SPU or SPS grants. The compensation program elements – annual incentive, stock
options and strategic performance shares are those of our current program and
may be subject to modification or enhancement by the Board of Directors. As an
executive of the company, your compensation will be subject to any future
program changes.

Matt, I look forward to continuing to partner with you.

Sincerely,

[signature_cordani.jpg]

David M. Cordani

DMC/del

cc: K. Gorodetzer

J. Murabito


